Citation Nr: 1122441	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to a TDIU.


FINDING OF FACT

The Veteran's service connected disabilities, when considered together, are sufficient to render him unable to reliably perform gainful physical or sedentary employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In the decision below the Board grants the Veteran's appeal for a TDIU.  Therefore, it is not necessary for VA to provide further notice or assistance with respect to that claim.

The Veteran is seeking a TDIU, contending that his service-connected disabilities cause him to be unable to work.  VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  Id.  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service-connected disabilities are: posttraumatic stress disorder (PTSD), rated as 30 percent disabling; type 2 diabetes mellitus, rated at 20 percent; hypertension, rated at 10 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; and erectile dysfunction, rated at 0 percent.  The hypertension, peripheral neuropathy of the extremities, and erectile dysfunction are all service-connected as associated with the type 2 diabetes mellitus.  The disabilities resulting from the common etiology of diabetes have a combined rating of more than 40 percent.  The combined rating for all of the disabilities is 70 percent.  The Veteran's combination of ratings meets the criteria for a TDIU.  A TDIU therefore is warranted if the service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In addition to his service-connected disabilities, the Veteran also has a back disorder and a history of fracture of the right wrist, which are not service connected.  The Veteran's education was through tenth grade.  His most recent employment was as a housekeeping aide at a VA Medical Center.  He moved medical waste, pulling it in a cart, and operated an incinerator to dispose of the waste.  He stopped working in October 2008. 

The Veteran receives ongoing VA outpatient treatment, including medications, individual therapy, and group counseling, for his PTSD.  Treatment for his diabetes includes oral medications taken multiple times per day.  He is on medication for hypertension.  VA diabetic podiatry care notes reflect the Veteran's reports of numbness and tingling in his feet.  He has decreased sensation in his hands.

In 2010, the United States Social Security Administration (SSA) determined that the Veteran had been disabled since October 2008.  SSA found that his disability was due to a primary diagnosis of back disorders and a secondary diagnosis of peripheral neuropathy.

On VA examination in February 2009, the Veteran indicated that medication for peripheral neuropathy helped but did not eliminate the symptoms.  The Veteran wore a corset brace to support his lumbar spine, wore a splint on his right wrist, and used a cane for support with walking.  The examiner commented that the Veteran was not fit for physically demanding work because of his hypertension, low back disability, and right wrist disability.  The examiner stated that the Veteran's diabetes precluded him from working different shift work.  The examiner opined that the Veteran could perform light duty or sedentary work, if he had access to food and bathroom breaks necessitated by his diabetes.

In February 2010, the Veteran had a hearing at the RO before a Decision Review Officer.  The Veteran reported that he voluntarily retired from his last employment, but did so because of his service-connected disabilities.  He stated that his job required pulling a very heavy cart.  He indicated that his employers pushed him to retire because his disabilities had come to interfere with his performance of his duties.  He reported that peripheral neuropathy in his feet made it difficult for him to walk, and especially caused difficulty going up or down stairs.  He stated that a VA clinician issued him a cane in 2008 because he was stumbling and having difficulty picking up his feet, particularly the right foot.

In March 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran indicated that his diabetes necessitated food and bathroom breaks that could interfere with work, including sedentary work.  He stated that disability of his right wrist and hand made him unable to pick up objects or to do more than minimal writing.  He related that a post-retirement attempt at volunteer work had failed because of loss of mobility of his right hand.  The Veteran and his wife both reported that neuropathy in his feet made it difficult for him to walk, and that he had falls, and used a cane for support.  His wife, reportedly a licensed practical nurse, stated that even walking short distances was difficult for the Veteran, and resulted in a worsened condition.  

The Veteran's peripheral neuropathy significantly limits his capacity for standing and walking.  His diabetes necessitates regular access to food and bathroom breaks.  While he has a history of right wrist fracture, his diabetic peripheral neuropathy also produces some functional impairment of his right and left upper extremities.  The Veteran's PTSD necessitates weekly counseling sessions and medication.  The Veteran's award of Social Security benefits was based, in part, upon his peripheral neuropathy.

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities, when considered with his limited education level and his work history, are sufficient to render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


